It appearing that this matter came on for hearing under the Workmen’s Compensation statute before me as deputy commissioner' at Elizabeth, New Jersey, on Tuesday the 14th day of February, 1928, and that the respective parties have agreed to a compromise settlement and after hearing the evidence and stipulation as follows :
Whereas, the petitioner met with an accident arising out of and in the course of his employment by the respondent on the 11th day of March, 1927, when an angle bar fell upon his back and caused him to be injured; and
Whereas, Dr. William J. Arlitz and Dr. Walter F. Phelan, physicians for the respondent, and Dr. Andrew C. Ruoff and Dr. Leon Ward, physicians for the petitioner, have agreed that the petitioner is suffering a permanent disability to the extent'of twenty-five per cent, of partial, total, body disability amounting to one hundred and twenty-five weeks at the compensation rate of $15.25 per week, and that the petitioner is entitled to temporary disability from date of accident until present date hereof at the same compensation rate, the amount of $106.20 previously paid by the respondent on account of said temporary disability is to be credited as paid thereon. It being further agreed that the amount of permanent disability above set forth is arrived at as a fair compromise in view of the fact that there is doubt as to the causation of the symptomotology in this case and that this award is a final' compromise and settlement of this case; and,
*931Whereas, the respondent, in view of the numerous conferences and the hearings had in this matter, agree to pay $300 towards payment of attorney’s fee of $400 to the attorney for petitioner, together with medical expert fees of $75 for Dr. Ruoff and Dr. Ward, in addition to expense of X-rays.
It is therefore ordered that the respondent pay the petitioner compensation for temporary disability from date of accident, March 11th, 1927, to February 14th, 1928, at the weekly rate of $15.25 per week and permanent disability compensation for one hundred and twenty-five weeks at the same compensation rate. Credit is to be allowed the respondent for tlie previous payment of $106.20 paid on account of temporary disability compensation herein.
The attorney for petitioner is allowed counsel fee of $400 as above noted. Respondent to pay expenses for medical expert fees and X-rajrs as above set forth.
Charles E. Corbin, Deputy Commissioner.